DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 
3.         Claims 1-6 are pending in this amended application.

Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka, US Pub 2015/0339561 in view of Taima, US Pub 2019/0163420.
            As to claims 1, 5-6 [independent], Takenaka teaches an image processing apparatus comprising [fig. 1, element 200; abstract, 0039]: 
            one or more memories [fig. 1, element 202-203; 0051]; and 
            one or more processors [fig. 1, element 201; 0051] that execute a set of instructions to [fig. 1, element 201; 0051-0052   Takenaka teaches that the processor 201 transmits instructions to respective components of the printer 200 to execute at least assigned image processing tasks]: 
            receive a print job from an information processing apparatus [fig. 15, steps 205, 210, 215 & figs. 9-12; 0088-0090, 0104-0109  Takenaka teaches that the printer 200 receive print job from the mobile terminal 400 corresponding to the information processing apparatus via server 300]; 
            store the received print job in a storage device in association with identification information about a user [fig. 15 & figs. 9-12; 0088-0090, 0104-0109  Takenaka teaches that the printer 200 receives print jobs from the mobile terminal 400 corresponding to the information processing apparatus via server 300 and either permanently or temporarily stored them in the memory 203 associated with the user identification information, and then displayed on display device 210 of the printer 200 for the user to select one or more displayed print jobs according to one time selection/designation of “a single object” corresponding to the print button 234 to perform printing process on the selected one or more displayed print jobs (please see fig. 9a)]; 
             perform a log-in process of the user [fig. 15; 0104   Takanake teaches that the printer 200 receives user information (user’s authentication information) to authenticate the logged in user]; and
             execute collectively a plurality print jobs stored in association with the identification information about the user based on designation of a single object for executing the plurality of print jobs [fig. 15 & figs. 9-12; 0088-0090, 0104-0109  Takenaka teaches that the printer 200 receives print jobs from the mobile terminal 400 corresponding to the information processing apparatus via server 300 and either permanently or temporarily stored them in the memory 203 associated with the user identification information, and then displayed on display device 210 of the printer 200 for the user to select one or more displayed print jobs according to one time selection/designation of “a single object” corresponding to the print button 234 to perform printing process on the selected one or more displayed print jobs (please see fig. 9a)],
              wherein, in a case where the plurality of print jobs stored in association with the identification information about the user include a first print job which requires a user input operation from the user [fig. 15 & figs. 8-12; 0088, 0087, 0088-0090, 0104-0109  Takenaka teaches that the printer 200 receives secure print jobs from the mobile terminal 400 corresponding to the information processing apparatus via server 300, which requires from user to perform an input operation such as adding user’s secret information to the print jobs or send out the user’s secret information  to the printer 200, and then either permanently or temporarily stored them in the memory 203 associated with the user identification information. The display device 210 of the printer 200 displayed for the user to select one or more displayed print jobs according to the one time selection/designation of “a single object” corresponding to the print button 234 to perform printing process on the selected one or more displayed print jobs (please see fig. 9a)] and a second print job which does not require the user input operation from the user and has been received after receiving the first print job [0051-0059  Takenaka teaches that the printer 200 is capable of printing received print jobs corresponding to the second print jobs can be received before or after receiving the first print jobs (i.e. secure print jobs) which doesn’t require from the user to perform the input operation such as adding user’s secret information to the print jobs or send out the user’s secret information  to the printer 200, because every printer is set or designed to perform normal printing process  i.e. not secure printing, in which printer receives print jobs directly from client device and perform direct printing process user’s intervention at the printer], 
             Takenaka doesn’t teach an execution of the second print job is started based on the designation of the single object, and an execution of the first print job is started after starting the second print job and receiving the user input operation for the first print job.
              Taima teaches wherein, in a case where the plurality of print jobs stored in association with the identification information about the user include a first print job which requires a user input operation from the user [figs. 3a, 4; 0028, 0063-0066  Taima teaches that the in case when the multiple print jobs (see fig. 3a) includes first type print job requires user’s secret information to be inputted in order to print that selected print job to be printed] and a second print job which does not require the user input operation from the user and has been received after receiving the first print job [figs. 3a, 4; 0028, 0063-0066  Taima teaches that the in case when the multiple print jobs (see fig. 3a) includes second type print job which doesn’t require user’s secret information to be inputted in order to print that selected print job to be printed], an execution of the second print job is started based on the designation of the single object, and an execution of the first print job is started after starting the second print job and receiving the user input operation for the first print job [figs. 3a & fig. 4, steps 114, 118; 0028, 0062-0066  Taima teaches that the in case when the multiple print jobs (see fig. 3a) includes second type print job which doesn’t require user’s secret information to be inputted in order to print that selected print job to be printed (see paras., 0065-0066), and can be printed before or after the first type of print job. The print instruction issued obviously one time selection/designation of “a single object” corresponding to the print button located either at the client computer or printer (see para., 0062) for the selected print jobs i.e. normal print jobs to perform printing process on the selected one or more print jobs (see paras., 0065-0066)].
            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Taima teaching to execute normal print job(s) and secure print jobs of the user stored together to modify Takenaka’s teaching to authenticate the user for first type of job and execute normal printing for second type of print jobs doesn’t require input user’s credential again and obtains an operation instruction to instruct the printer to perform the image forming process, when receives a predetermined authentication operation regarding approval of reception of the operation instruction. The printer changes the limit setting based on the obtained setting changing instruction. The suggestion/motivation for doing so would have been benefitted to the user to perform an operation regarding secure print on a normal configuration of a printer without increase in operating cost of changing design. The printer avoids contents of the image data to be seen by a non-authority user, so that a security level can be maintained.

           As to claim 2 [dependent from claim 1], Takenaka teaches wherein the one or more processors further execute the set of instructions to start to execute the second print job [0051-0059  Takenaka teaches that the printer 200 is capable of printing received print jobs corresponding to the second print jobs can be received before or after receiving the first print jobs (i.e. secure print jobs) which doesn’t require from the user to perform the input operation such as adding user’s secret information to the print jobs or send out the user’s secret information  to the printer 200, because every printer is set or designed to perform normal printing process  i.e. not secure printing, in which printer receives print jobs directly from client device and perform direct printing process user’s intervention at the printer], and then display a screen for receiving the user input operation for the first print job [fig. 15 & figs. 8-12; 0088, 0087, 0088-0090, 0104-0109  Takenaka teaches that the printer 200 receives secure print jobs from the mobile terminal 400 corresponding to the information processing apparatus via server 300, which requires from user to perform an input operation such as adding user’s secret information to the print jobs or send out the user’s secret information  to the printer 200, and then either permanently or temporarily stored them in the memory 203 associated with the user identification information. The display device 210 of the printer 200 displayed for the user to select one or more displayed print jobs according to the one time selection/designation of “a single object” corresponding to the print button 234 to perform printing process on the selected one or more displayed print jobs (please see fig. 9a)]. 
            As to claim 3 [dependent from claim 1], Taima teaches wherein the user input operation includes a password input operation [0066  Taima teaches that the processor 10 caused the display unit 50 to pop up screen for the logged in user to input at least the password to execute the printing processes on the first print job(s)].            Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Taima teaching to execute normal print job(s) and secure print jobs of the user stored together to modify Takenaka’s teaching to authenticate the user for first type of job and execute normal printing for second type of print jobs doesn’t require input user’s credential again and obtains an operation instruction to instruct the printer to perform the image forming process, when receives a predetermined authentication operation regarding approval of reception of the operation instruction. The printer changes the limit setting based on the obtained setting changing instruction. The suggestion/motivation for doing so would have been benefitted to the user to perform an operation regarding secure print on a normal configuration of a printer without increase in operating cost of changing design. The printer avoids contents of the image data to be seen by a non-authority user, so that a security level can be maintained.

             As to claim 4 [dependent from claim 1], Takenaka teaches wherein, in the case where the object is designated, the control is not performed when a print job stored in association with identification information about a user other than the authenticated user is being executed.
            Maki teaches wherein, in the case where the object is designated, the control is not performed when a print job stored in association with identification information about a user other than the authenticated user is being executed [fig. 15 & figs. 9-12; 0088-0090, 0104-0109, 0129 Takenaka teaches that the printer 200 receives print jobs from the mobile terminal 400 corresponding to the information processing apparatus via server 300 and either permanently or temporarily stored them in the memory 203 associated with the user identification information, and then displayed on display device 210 of the printer 200 for the user to select one or more displayed print jobs according to one time selection/designation of “a single object” corresponding to the print button 234 or cancel button 235. However, If the user has selected/designated the one time button 235 after selecting the one or more print jobs, the controller 205 will not perform printing process on the selected one or more displayed print jobs (please see fig. 9a)].
          

Response to Arguments
6.         Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARIS SABAH/Examiner, Art Unit 2674